Name: Council Regulation (EC) No 2485/94 of 10 October 1994 amending Regulation (EC) No 314/94 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products originating in Romania and Bulgaria (1994) and Regulation (EEC) No 1798/84 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Bulgaria, the Czech Republic, Hungary, Poland, Romania and Slovakia and establishing detailed provisions for adapting these quotas (1994 to 1997)
 Type: Regulation
 Subject Matter: Europe;  trade policy;  tariff policy;  agricultural activity;  industrial structures and policy
 Date Published: nan

 15. 10 . 94 Official Journal of the European Communities No L 265/5 COUNCIL REGULATION (EC) No 2485/94 of 10 October 1994 amending Regulation (EC) No 314/94 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products originating in Romania and Bulgaria (1994) and Regulation (EEC) No 1798/84 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Bulgaria, the Czech Republic , Hungary, Poland, Romania and Slovakia and establishing detailed provisions for adapting these quotas (1994 to 1997) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Interim Agreement on trade and trade ­ related matters between the European Economic Commu ­ nity and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria, of the other part ('), as amended by the Additional Protocol concluded . on 20 December 1993 (2), provides for the opening by the Community of tariff quotas and ceilings for certain indus ­ trial products (Annex III to the Interim Agreement) and agricultural products (Annex XIII b) ; Whereas the entry into force of the Interim Agreement, scheduled for 1 June 1993, was delayed until 31 December 1993 ; Whereas in an Agreement in the form of an exchange of letters, approved by Decision No 94/391 /EC (3) and signed on 30 June 1994 the Community undertook, in the light of these circumstances, to transfer for the period 1 July 1994 to 31 December 1995, the amounts provided for in the first year of application of the said Agreement, after deducting the amounts imported between 1 January and 30 December 1993 under the generalized preferences scheme for certain industrial products and to transfer for the period 1 July 1994 to 30 June 1997, the quota volumes provided for under the first year of application of the said Agreement for certain agricultural products ; Whereas this transfer will be made progressively, in two instalments for industrial products, i.e. 40 % as from 1 July 1994 and the remainder as from 1 January 1995, and in three equal instalments for agricultural products : on 1 July 1994, 1 July 1995 and 1 July 1996 respectively ; Whereas Regulation (EC) No 314/94 (Annex I)(4) and Regulation (EC) No 1798/94 (Annexes I , II and III) (-^ should be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 1 . As from 1 July 1994, the tariff quotas and ceilings opened by Regulation (EC) No 314/94 (Annex I) for certain industrial products originating in Bulgaria shall be increased by amounts calculated in accordance with the provisions of the Agreement in the form of an Exchange of letters (paragraph 1 ) approved by Decision No 94/391 /EC and with the second paragraph of Protocol 7 to the Interim Agreement on trade and trade-related matters between the Community and Bulgaria. Pursuant to the first paragraph of the said Protocol, the quantities imported under the generalized preferences scheme between 1 January and 30 December 1993 shall be deducted from the amounts thus calculated. 2. As from 1 July 1994, the tariff quotas opened by Regulation (EC) No 1798/94 for certain agricultural products originating in Bulgaria shall be increased by amounts calculated in accordance with the provisions of the Agreement in the form of an exchange of letters (paragraph 2) referred to in paragraph 1 of this Article . These additional quantities, calculated according to the first paragraph of Protocol 7, pro rata temporis on the basis of the intended date of entry into force of 1 June 1993 , shall be split into three equal parts , corresponding to each of the periods provided for by Annexes I , II and III to the Regulation in question . 3 . Pursuant to paragraphs 1 and 2, Annex I to Regula ­ tion (EC) No 314/94 and Annexes I , II and III to Regula ­ tion (EC) No 1798/94 shall be amended for Bulgaria, with effect from 1 July 1994 in accordance with the Annex to this Regulation . Article 2 In order to ensure compliance with this Regulation, the Commission shall take all appropriate measures, in close cooperation with the Member States. Article J This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1994. ( 1) OJ No L 323, 23 . 12. 1993 , p. 2. (2) OJ No L 25, 29 . 1 . 1994, p. 27. (3) OJ No L 178, 12. 7 . 1994, p. 69. (4) OJ No L 41 , 12. 2. 1994, p. 1 . 0 OJ No L 189, 23. 7. 1994, p. 1 . No L 265/6 Official Journal of the European Communities 15. 10. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 10 October 1994. For the Council - The President Th. WAIGEL 15. 10 . 94 Official Journal of the European Communities No L 265/7 ANNEX 1 . In Regulation (EC) No 314/94, Annex I shall be replaced with respect to . the tariff quotas and ceilings opened for Bulgaria by the follo ­ wing table : 'Order No CN code Origin Quota volume(in ecus) Volume of ceilings (in ecus) 21.1061 2836 20 00 BU 5 578 857 30 00 09.6201 2905 31 00 BU 6 190 364 21.1063 2918 14 00 BU - 727 363 21.1065 2933 90 20 BU 365 782 21.1067 2936 27 00 BU 1 384 523 09.6203 3102 10 10 BU 622550 09.6205 3102 10 10 BU 855 381 21 00 29 00 50 90 60 00 70 00 90 00 09.6207 3102 30 10 BU 2 017 708 30 90 21.1069 3102 40 10 BU 4 556 847 40 90 09.6209 3102 80 00 BU ¢ 5 093 125 21.1071 3105 BU , ' 9 524 994 21.1073 6403 BU 6 198 728 21.1075 6911 BU 3 039 892' 2. In Regulation (EC) No 1798/94, the volumes the tariff quotas opened for Bulgaria in Annexes I , II and III to that Regulation are replaced by the volumes given below : 'Order number CN code and Taric subdivision Description (extracts of CN codes) (a) . Origin (b) Quota volume (in tonnes) Annex I Quota volume (in tonnes) Annex II Quota volume (in tonnes) Annex III 09.6221 0603 10 13 BU 175,3 185,3 195,3 0603 10 51 0603 10 53 0603 10 55 09.6223 0701 90 51 BU 2 468,3 2 620,3 2 788,3 0701 90 59 0701 90 90 09.6225 0702 00 10 BU 800,6 830,6 860,6 0702 00 90 No L 265/8 15. 10 . 94Official Journal of the European Communities Order number CN code and Taric subdivision Description (extracts of CN codes) (a) Origin (b) / ¢ Quota volume (in tonnes) Annex I Quota volume , (in tonnes) Annex II Quota volume (in tonnes) Annex III 09.6227 0703 10 19 BU 302,8 322,8 342,8 09.6229 0703 20 00 BU 687,2 737,2 777,2 09.6231 0707 00 11 BU 871,9 931,9 991,9 0707 00 90 09.6233 0709 60 10 BU 1 035,8 1 105,8 1 175,8 09.6235 0710 21 00 BU 372,3 392,3 422,3 0710 22 00 0710 29 00 09.6237 0710 80 85 BU 569,4 599,4 639,4 0710 80 95 09.6239 ex 0711 21 00 Mushrooms (*) BU 1 463,6 1 523,6 1 583,6 2003 10 20 2003 10 30 09.6241 0713 40 90 BU 302,8 322,8 342,8 09.6243 0802 31 00 BU 453,9 483,9 513,9 0802 32 00 09.6245 0806 10 19 BU 406,4 436,4 466,4 0806 10 99 09.6247 0808 10 10 BU 872,5 932,5 992,5 0808 10 31 0808 10 33 0808 10 39 09.6249 0808 20 10 BU 2 480 2 640 2 800 0808 20 39 09.6251 0808 20 90 BU 209,2 219,2 229,2 09.6253 0809 10 00 BU 151,4 161,4 171,4 09.6255 0809 30 BU 550,8 586,8 622,8 09.6257 0809 40 11 BU 5 812,5 6 192,5 6 572,5 09.6259 0809 40 19 BU 1 362,5 1 452,5 1 542,5 09.6261 0810 10 10 BU 2 137,5 2 277,5 2 417,5 0810 10 90 09.6263 081210 00 BU 913,9 973,9 1 033,9 09.6265 081290 10 BU 103,2 110,2 117,2 09.6267 0813 40 80 . BU 617,1 657,1 697,1 09.6269 1210 10 00 BU 302,8 322,8 342,8 1210 20 15. 10 . 94 Official Journal of the European Communities No L 265/9 Order number CN code and Taric subdivision Description (extracts of CN codes) (a) Origin 0 ») Quota volume (in tonnes) Annex I Quota volume (in tonnes) Annex II Quota volume (in tonnes) Annex III 09.6271 1209 21 00 BU 1 105,6 1 175,6 1 245,6 1209 22 00 1209 25 90 1209 29 10 1209 29 80 1209 91 90 1209 99 99 09.6273 1501 00 11 BU 4796,7 5 106,7 5426,7 09.6275 1502 11 91 BU 338,6 358,6 378,6 09.6277 1602 31 11 BU 206,2 220,2 234,2 1602 39 19 09.6279 2001 10 00 BU 2 410,3 2 570,3 2 730,3 09.6281 200210 00 BU 8 401,8 8 711,8 9 021,8 200210 90 09.6283 2002 90 10 BU 8 750,3 9 070,3 9 390,3 2002 90 3.0 2002 90 90 09.6285 200799 33 BU 115,5 122,5 129,5 09.6287 2008 50 71 BU 362,5 382,5 402,5 2008 50 79 2008 50 91 09.6289 2008 60 69 BU 90,8 96,8 104,8 09.6291 2008 70 79 BU 545,8 585,8 625,8 09.6293 2008 80 70 BU 523,9 558,9 593,9 09.6295 2008 90 55 BU 175,2 185,2 195,2 09.6297 2008 70 1 9 BU 4 511 4 871 5 231 09.6299 2401 10 60 BU 7 161 7 161 7 161 2401 10 70 2401 20 60 2401 20 70 (a) The wording for the description of the products covered by this Annex is that of the combined nomenclature (OJ No L 241 , 27. 9 . 1993). For products having a Taric code, the combined nomenclature description is supplemented by the product description appearing in column 3. (b) HU  Hungary PL  Poland CZ  Czech Republic SK  Slovakia , BU  Bulgaria RO  Romania'